Citation Nr: 1400845	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral shin disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1981 to February 1982; she then served with the Reserve from February 1982 to June 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.

The Board previously considered this appeal in April 2009 and May 2012 and remanded the claims to the RO for further development.  

In February 2009, the Veteran testified from the RO at a videoconference hearing.  A transcript of that hearing is of record.  

By correspondence dated in January 2012, the Veteran was provided notice that, because the Acting Veterans Law Judge who conducted her February 2009 hearing had retired from the Board, she was being afforded an opportunity to testify at another hearing. 

In a response received in February 2012, the Veteran stated that she did not wish to appear at another hearing and asked that her case be considered based on the evidence of record. 

The Virtual VA and VBMS files have been reviewed.  

The issues of service connection for a right wrist, right ankle and bilateral knee disorders are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated migraine headaches are shown as likely as not to have had their onset during the Veteran's period of service.

2.  The currently demonstrated shin splints are shown as likely as not to have had their onset during the Veteran's period of service.


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the Veteran, her disability manifested by migraine headaches is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by shin splints is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Merits of the Claim

To the extent that the action taken hereinbelow is favorable to the Veteran , a full discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran seeks service connection for headaches and shin splints and specifically argues these conditions had their onset during her initial period of active duty for training.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The term "active military, naval or air service" is further defined as (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24). 

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

The Veteran clearly has current disabilities as the August 2012 VA examination diagnosed migraine headaches and shin splints.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The service treatment records for the appellant's period of ACDUTRA fail to document complaints, findings or diagnoses of a headache disorder or shin splints; however, the Veteran testified in February 2009 that she had headaches during active service that had never stopped.  She further explained that the shin splints came from road marches and boots used during ACDUTRA.  

The Board finds her testimony as to the presence of headaches since service and description of pain during road marches to be competent and credible.  Significantly, the Veteran reported a history of frequent or recurrent headaches on the February 1986 report of medical history. 

The August 2012 VA examination concluded that the migraines and shin splints were at least as likely as not related to the Veteran's period of service.  The examiner explained that the shin splints were reportedly present during the Veteran's time in service.  An April 2013 addendum opinion reiterated that the Veteran claimed to have shin splints that started in active duty for training in 1981 and 1982.

The August 2012 VA opinion noted the February 1986 report of medical history; however, the opinion was also based upon the Veteran's lay history of headaches during ACDUTRA.  

The Board notes there is nothing in the record that contradicts the Veteran's claim as to the onset of the headaches or shin splints during her period of ACDUTRA and the Board has found this history to be competent and credible.  

Accordingly, the Board finds the evidence to be in relative equipoise in showing that the current migraine headaches and shin splints are as likely as not due to the Appellant's period of ACDUTRA.  

By extending the benefit of the doubt to the Veteran, service connection for migraines and shin splints will be granted.  


ORDER

Service connection for migraine headaches is granted.

Service connection for shin splints is granted.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The evidence includes conflicting findings concerning whether the Veteran has a current right wrist disability.  Specifically, an August 2006 private record concluded with an assessment of "possible right carpal tunnel syndrome."  

A March 2011 VA examination indicated the Veteran had mild right carpal tunnel syndrome diagnosed by clinical history examination and EMG study in April 2010; however, this EMG report is not associated with the claims file.  

The August 2012 VA examination indicated there was no current diagnosis pertaining to the right wrist and concluded with an assessment of right wrist weakness.  In a March 2013 addendum the physician who conducted the August 2012 examination clarified that the 2009 x-ray of the wrist was unremarkable and further x-ray should be ordered for evaluation and diagnosis; however, this testing was never performed.  

Accordingly, on remand, the April 2010 EMG report should be obtained and another VA examination with the necessary x-ray studies should be ordered to determine whether the Veteran has a current disability.  

The August 2012 VA examination raised the possibility of a relationship between the shin splints and the knees and right ankle.  Accordingly, another VA examination should be obtained to clarify the relationship, if any, between these disabilities.  

Finally, the August 2012 VA examination for headaches suggested that the Veteran had established care at the Dorn VA Medical Center (VAMC) in 2009.  Accordingly, on remand VA treatment records should be obtained.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have her identify all sources of treatment rendered for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should undertake to obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO should secure a copy of the April 2010 EMG report referenced in the March 2011 VA examination and associate it with the claims file.

The RO should also request any records from the Dorn VAMC and associate them with the claims file.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right wrist disability.  All indicated tests, including x-rays, must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) what is the current diagnosis related to the right wrist?  The examiner must comment on the August 2006 private record noting "possible right carpal tunnel syndrome" and the March 2011 VA examination which indicated the presence of carpal tunnel syndrome. 

b)  whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right wrist disability had its clinical onset during the Veteran's active service from September 1981 until February 1982 or otherwise was related to a documented event or incident of that period of active service?

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral knee disabilities.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral knee disability, to include the previously noted patellofemoral syndrome and right knee strain, had its clinical onset during the Veteran's active service from September 1981 until February 1982 or otherwise was related to a documented event or incident of that period of active service?

b) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral knee disability, to include the previously noted patellofemoral syndrome and right knee strain, was caused or aggravated by a service-connected disability, to include the degenerative disc disease of the lumbar spine and shin splints?

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right ankle disability.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ankle disability, to include the previously noted right ankle strain, had its clinical onset during the Veteran's active service from September 1981 until February 1982 or otherwise was related to a documented event or incident of that period of active service?

b) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ankle disability, to include the previously noted right ankle strain, was caused or aggravated by a service-connected disability, to include the degenerative disc disease of the lumbar spine and shin splints?

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


